Citation Nr: 1433631	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-45 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 1974 to July 1977.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, with jurisdiction in the case later having been transferred to the RO in Winston-Salem, North Carolina. 

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In June 2013, the Board remanded the claim for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran is not incapable of securing and maintaining gainful employment due to the severity of his service connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in September 2008 of information as to the evidence required to substantiate the claim, and of the division of responsibilities between VA and a claimant in developing an appeal. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for individual unemployability.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his employment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. No further action pursuant to Bryant is necessary.

All relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), service induction and separation examinations, VA outpatient treatment records, private medical records, VA examination reports, and statements from the Veteran. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).







Analysis of the Claim

The Veteran asserts that his physical condition has deteriorated to the point that he is no longer able to work. The preponderance of the evidence is against the claim, and the appeal will be denied. 

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R.   § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Provided, that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of the VA rating schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340 , 3.341, 4.16.

Service connection is in effect for lumbar spine degenerative disc disease with radiological findings of L3-L4 foraminal disc protrusion, rated as 40 percent disabling from August 2008 and radiculopathy, left lower extremity associated with lumbar spine degenerative disc disease with radiological findings of L3-L4 foraminal disc protrusion, rated as 10 percent disabling from January 2008.

The combined disability rating for the Veteran's service-connected disabilities is  20 percent for the period from October 2001 forward; 30 percent for the period of January 2008 forward; and 50 percent for the period from August 2008, forward. See 38 C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral factor). Thus, the schedular criteria for a TDIU are not met as the Veteran's service connected disabilities do not combine to at least 70 percent with at least one disability that is rated at 40 percent or more. See 38 C.F.R. § 4.16.

Although the Veteran does not meet the schedular criteria for a grant of TDIU, the Board may refer the claim to the Director of Compensation and Pension Service for extraschedular consideration. 38 C.F.R. § 4.16(b). Referral is only warranted when the Board finds the Veteran is unable to secure and maintain employment due to a service connected disability. 

Although the Veteran has alleged that he is unable to work because of his service-connected disorders, he has also reported that he cannot find a job that will hire him because of his present non-service-connected coronary artery disease and that he cannot hold a job because of medications. Statements dated in October 2008 and March 2009. Post service treatment records include a Social Work Note dated in December 2007 noting the  Veteran completed 10th grade and received a GED. The note stated the Veteran has not worked since 1995. He was a welder for several years, reporting that his  longest job was held for 2 years. The Veteran reported that he had to quit work because of health problems, including back pain. 

The claims file also includes a letter dated in June 2010 from Dr. Richard Frazier of the Freedom Hill Community Health Center in Princeville, North Carolina. Dr. Frazier reviewed the Veteran's chart and listed the Veteran's disabilities including schizoaffective disorder, diabetes, hypertension, GERD, coronary artery disease, hyperlipidemia and chronic back pain. He noted the Veteran takes "potent" medications in the context of treatment for his psychiatric disorder and other medications for the other non-service-connected disabilities. Although Dr. Frazier noted the Veteran's past employment as a construction worker, and opined that the Veteran was not able to work, he noted that the Veteran's inability to work was because of "all of these medical diseases."  

During his Travel Board hearing the Veteran testified that he was previously employed as a welder and was employed in the construction industry. He testified that he stopped working due to his mental illness in 1998 and that he cannot due any welding or construction work now because of his back. He stated that welding and construction work is the only work he is trained to do. 


The Board remanded the claim in June 2013 for a VA general examination and opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service connected disabilities. 

In accordance with the Board remand the Veteran underwent a September 2013 VA examination. During the examination the Veteran reported that as a welder he is unable to lay down  to weld or get in the position to do the welding due to back pain. He reported he is unable to lift more than 50 pounds and that he is unable to stand longer than 5 minutes before he would have  back pain. He also reported he has not worked since 1998 due to back condition. During the examination the VA examiner observed that the Veteran was able to sit for approximately 1.5 hours and did not have any objective signs of pain. The examiner noted that while sitting for the interview the Veteran did not verbalize the need to stand to stretch nor did he stand up to move around to relieve back pain from sitting too long. After examination the VA examiner concluded the Veteran cannot climb ladders, stand for more than 20-30 minutes without needing a break, cannot carry push or pull more than 50 pounds. However the examiner opined it is less likely than not that the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of the service connected lumbar spine degenerative disc disease with radiculopathy.  The examiner's rationale was the Veteran is able to perform work that requires sitting, he is able to answer phones and perform paperwork duties. 

Although the Veteran's service connected back disability symptoms may prevent him from engaging in work involving physical activity, the examiner found he can still do light sedentary work.  While Dr. Frazier concluded the Veteran is not able to do any kind of gainful employment, the doctor's opinion was based on a review of all the Veteran's disabilities most of which are not related to the Veteran's military service. Thus, the private medical opinion is not afforded low probative value. 




Conversely, the findings of the VA examiner are highly probative as it was based on a review of the Veteran's service connected disabilities, and an examination of the Veteran. The VA examiner is a  medical professional who had the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, his statements are outweighed by the VA examiners' opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board has considered the Veteran's contention that he is unable to work due to his service-connected disability, but accords more weight to the findings of the VA examiner who found that he could still perform sedentary work with the ability to stand or stretch for periods of time. 

In sum, as there is no indication that the Veteran's service-connected disabilities are sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful activity in a sedentary capacity, referral for extraschedular consideration of entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  

	(CONTINUED ON NEXT PAGE)






ORDER


Entitlement to a TDIU is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


